DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in line 8 of the abstract, the word –the—should be inserted after the word “between”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in the first paragraph of the specification, the U.S. Patent Number for applicant’s parent application 16/982,136 should be provided.  
Appropriate correction is required.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  in line 2 of Claim 9 and in line 2 of Claim 19, the words –of—should be inserted after the words “floor” for the claims to read more clearly.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 7, 8, 9, 10, and 12 of U.S. Patent No. 10,989,264. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1 of the instant application, Claim 1 of the ‘264 patent discloses most all the features of the instant invention.  The ‘264 patent also discloses providing a blank plate which comprises a brake pad facing surface having a plurality of rows, wherein each of the plurality of rows comprises a plurality of tooth features and a corresponding plurality of gutters, a first set of the plurality of rows, and a second set of the plurality of rows, wherein the second set of the plurality of rows comprises a single row successive to the first set.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the forming of a plurality of rows of retention features comprising the corresponding tooth and gutter features as taught by the ‘264 patent into the method of the instant application in order to ensure a better brake pad facing surface for the retention plate to more securely grip the pad and prevent it from dislodging from the surface of the retention plate.
Regarding Claim 2 of the instant application, see Claim 1 of the ‘264 patent.
Regarding Claim 3 of the instant application, see Claim 1 of the ‘264 patent.
Regarding Claim 4 of the instant application, see Claim 3 of the ‘264 patent.
Regarding Claim 5 of the instant application, see Claim 7 of the ‘264 patent.
Regarding Claim 6 of the instant application, see Claim 8 of the ‘264 patent.
Regarding Claim 7 of the instant application, see Claim 5 of the ‘264 patent.
Regarding Claim 8 of the instant application, see Claim 6 of the ‘264 patent.
Regarding Claim 9 of the instant application, see Claim 9 of the ‘264 patent.
Regarding Claim 10 of the instant application, see Claim 10 of the ‘264 patent.
Regarding Claim 11 of the instant application, Claim 12 of the ‘264 patent discloses most all the features of the instant invention.   The ‘264 patent also discloses a first set of rows of retention features, wherein the first set of rows comprises at least two successive rows and at least a single row of retention features successive to the first set of rows of retention features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a plurality of rows of retention features comprising the corresponding tooth and gutter features as taught by the ‘264 patent into the brake pad retention plate of the instant application in order to ensure a better brake pad facing surface for the retention plate to more securely grip the pad and prevent it from dislodging from the surface of the retention plate.
Regarding Claim 12 of the instant application, see Claim 12 of the ‘264 patent.
Regarding Claims 13 and 14 of the instant application, see Claims 1 and 12 of the ‘264 patent.
Regarding Claim 15 of the instant application, see Claim 3 of the ‘264 patent.
Regarding Claim 16 of the instant application, see Claim 8 of the ‘264 patent.
Regarding Claim 17 of the instant application, see Claim 7 of the ‘264 patent.
Regarding Claim 18 of the instant application, see Claim 6 of the ‘264 patent.
Regarding Claim 19 of the instant application, see Claim 9 of the ‘264 patent.
Regarding Claim 20 of the instant application, see Claim 10 of the ‘264 patent.

Allowable Subject Matter
Claims 1-20 are rejected as outlined above,  but would be allowable if rewritten to overcome the double patenting rejections and claim objections presented above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent Claims 1 and 11 (and their corresponding dependent claims), while PG Publication No. 2010/0170758 to Chen disclose a method of making at least one retention feature on a surface of a brake pad retention plate and a brake pad retention plate itself including forming a portion of the surface (i.e., a brake pad facing surface) to form at least one gutter and at least one tooth feature, wherein the at least one tooth feature forms a base portion extending vertically from the surface and a mezzanine portion, Chen does not disclose that the mezzanine portion extends horizontally above the at least one gutter (as indicated as allowable subject matter in applicant’s parent application number 16/982,136).
It is for this reason that applicant’s invention defines over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        09/07/22